J-A04041-22

                                2022 PA Super 105

 SAMANTHA RIEMENSCHNEIDER,                  :   IN THE SUPERIOR COURT OF
 ADMINISTRATOR OF THE ESTATE OF             :        PENNSYLVANIA
 DAVID SCOTT MACLEARY                       :
                                            :
                    Appellant               :
                                            :
                                            :
              v.                            :
                                            :   No. 1842 EDA 2021
                                            :
 D. SABATELLI, INC. AND ANTHONY             :
 SABATELLI                                  :

              Appeal from the Order Entered August 27, 2021
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 201200675


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

OPINION BY McLAUGHLIN, J.:                                FILED JUNE 7, 2022

      Samantha Riemenschneider, as the administrator of the Estate of David

Scott Macleary, instituted this suit asserting counts for negligence and

wrongful death. The trial court dismissed the action, finding that the

exclusivity provision of the Workers’ Compensation Act (“WCA”) barred it.

Riemenschneider argues the exclusivity provision does not apply to her suit

because she “is not within the class of individuals” entitled to seek relief under

the WCA. Riemenschneider’s Br. at 10. For the reasons stated below, we

affirm.

      According to the operative complaint, on September 27, 2019, David

Scott Macleary sustained fatal injuries when the brakes failed on a dump truck

he was operating, and it began to roll. See Amended Complaint, ¶¶ 10-11.

Macleary was acting at the time within the course and scope of his
J-A04041-22



employment with D. Sabatelli, Inc., and received workers’ compensation

benefits through his employer on the day he died. See Trial Court Opinion,

filed September 30, 2021, at 1; Response in Opposition to Defendant D.

Sabatelli, Inc.’s Preliminary Objections to Plaintiff’s Amended Complaint at ¶¶

7, 14.

         Riemenschneider filed this negligence and wrongful death suit, naming

as defendants D. Sabatelli, Inc. and Anthony Sabatelli (collectively,

“Sabatelli”). Sabatelli filed preliminary objections asserting, among other

things, a demurrer on the ground that the suit was barred by the WCA’s

exclusivity provision. The exclusivity provision provides that the WCA affords

the exclusive remedy for an employer’s liability to an employee for an injury,

death, or occupational disease, as defined in the WCA:

         The liability of an employer under this act shall be exclusive and
         in place of any and all other liability to such employes [sic], his
         legal representative, husband or wife, parents, dependents, next
         of kin or anyone otherwise entitled to damages in any action at
         law or otherwise on account of any injury or death as defined in
         [77 P.S. § 411(1) and (2)] or occupational disease as defined in
         [77 P.S. § 27.1].

77 P.S. § 481(a) (footnotes omitted).

         In her response to the preliminary objections, Riemenschneider argued

that her wrongful death suit was permissible, notwithstanding the WCA’s

exclusivity provision, because she was not within the class of individuals

entitled to bring a claim under the WCA. She pointed out that children of

decedents are eligible for workers’ compensation benefits only if they are “less

than 18 years of age, are disabled until the period of disability ends, or, if the

                                        -2-
J-A04041-22



child is in school, until the child reaches the age of 23,” and none of those

conditions applied here. See Response in Opposition to Defendant D.

Sabatelli, Inc.’s Preliminary Objections to Plaintiff’s Amended Complaint at ¶

17; see also 77 P.S. § 562. She cited the Supreme Court’s statement in

Tooey v. AK Steel Corp., 81 A.3d 851 (Pa. 2013), that it was “inconceivable”

that the General Assembly “intended to leave a certain class of employees

who have suffered the most serious work-related injuries without any redress

under the Act or at common law.” See Response in Opposition to Defendant

D. Sabatelli, Inc.’s Preliminary Objections to Plaintiff’s Amended Complaint at

¶ 17 (quoting Tooey, 81 A.3d at 864).

      The trial court determined that the exclusivity provision barred this suit

and sustained the preliminary objections. Trial Ct. Op. at 3-4; see, e.g.,

Grabowski v. Carelink Cmty. Support Servs., Inc., 230 A.3d 465, 470-

71, 473-74, 476 (Pa.Super. 2020) (holding negligence action against

employer barred by exclusivity provision of the WCA). Riemenschneider timely

appealed. She asks this Court to decide “whether the trial court abused its

discretion and erred as a matter of law in granting [Sabatelli]’s Preliminary

Objections regarding the Exclusivity Provision of the Workers’ Compensation

Act?” Riemenschneider’s Br. at 4 (capitalization regularized).

      Riemenschneider argues that pursuant to language in Tooey, claims

that fall “outside the purview” of the WCA are not subject to the WCA’s

exclusivity provision. Riemenschneider’s Br. at 9. She renews her argument

that although the WCA affords benefits to children, she was ineligible because

                                     -3-
J-A04041-22



she was not disabled and was over the age of 23. Id. at 11-12 (citing 77 P.S.

§ 562). Riemenschneider asserts that because she is not eligible, and her

father had no spouse, parent, or sibling at the time of his death, there exists

“no viable claimant” under the provisions of the WCA. Id. at 12; see also 77

P.S. §§ 561(5), (6) (providing that where no spouse or child is eligible for

recovery, payments under the WCA may be made to parent or sibling). In

contrast, Riemenschneider asserts, Pennsylvania law provides for the

proceeds of wrongful death claims to be distributed to the decedent’s children,

in addition to the decedent’s spouse and parents. Riemenschneider’s Br. at 12

(citing 42 Pa.C.S.A. § 8301).

       Riemenschneider thus maintains that, under Tooey, the WCA is not her

exclusive means of recovery, and she should be allowed to bring this wrongful

death suit in court. Riemenschneider’s Br. at 12. She points to cases stating

that the WCA is to be construed liberally to effectuate its objectives and was

not intended to leave a beneficiary without a remedy or to allow employers to

avoid liability. Id. at 12-14.

       In considering an appeal from an order sustaining a demurrer, which

presents a question of law, our standard of review is de novo and our scope

of review is plenary. Heldring v. Lundy Beldecos & Milby, P.C., 151 A.3d

634, 641 (Pa.Super. 2016).1 A trial court considering preliminary objections

in the nature of a demurrer must determine whether, on the facts averred,
____________________________________________


1 See also Tooey, 81 A.3d at 857 (stating that where issues raise questions
of law, “our standard of review is de novo and our scope of review is plenary”).

                                           -4-
J-A04041-22



the complaint “adequately states a claim for relief under any theory of law.”

Grose v. Procter & Gamble Paper Prods., 866 A.2d 437, 440 (Pa.Super.

2005) (citation omitted). A claim that the exclusivity provision of the WCA

bars a suit implicates the subject-matter jurisdiction of the court. LeFlar v.

Gulf Creek Indus. Park No. 2, 515 A.2d 875, 879 (Pa. 1986).

      The crux of the issue here is the application of the exclusivity provision.

We therefore engage in statutory interpretation. “[T]he object of all statutory

interpretation is to ascertain and effectuate the intent of the General

Assembly, which is best indicated by the plain language of the statute.” A

Special Touch v. Dep’t of Labor & Indus., 228 A.3d 489, 502 (Pa. 2020).

We thus consider words and phrases in a statute according to “their common

and approved usage.” Id. (quoting 1 Pa.C.S.A. § 1903(a)). Only if the relevant

statutory language is ambiguous may we look beyond it and put into effect

what we consider to be the statute’s purpose. In the words of the Statutory

Construction Act, “When the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). Only if the words of the statute are

not explicit may we consider extraneous factors such as the “object to be

attained.” 1 Pa.C.S.A. § 1921(c)(4).

      In Tooey, the Pennsylvania Supreme Court considered “whether

manifestation of an occupational disease outside of the 300-week period . . .

removes the claim from the purview” of the WCA, such that the exclusivity

provision does not apply. Tooey, 81 A.3d at 855. There were two plaintiffs in

                                       -5-
J-A04041-22



Tooey, each of whom alleged that he had contracted mesothelioma from

occupational exposure to asbestos several decades after he had stopped

working for the employer where the exposure had allegedly occurred. Id. at

856. The employers moved for summary judgment, citing the exclusivity

provision. The plaintiffs countered that a tort action was permissible where a

disease falls outside the coverage of the WCA. Id. As noted above, the

exclusivity provision provides that an employer’s liability under the WCA is

exclusive and in place of any and all other liability on account of any injury,

death, or occupational disease, as defined in the WCA. Id. at 856 n.2 (quoting

77 P.S. 481(a)). However, the WCA includes the following proviso regarding

coverage   for   claims   arising   from   occupational   disease:   “[W]henever

occupational disease is a basis for compensation, for disability or death under

this act, it shall apply only to disability or death resulting from such disease

and occurring within three hundred weeks after the last date of employment

. . .” Id. at 858 (quoting 77 P.S. § 411(2)) (emphasis added). The parties in

Tooey disputed the meaning of proviso’s use of the word “it.”

      The Supreme Court cited “the common and approved usage of the

terms” in the proviso and concluded that the plaintiffs had the better

argument. It thus held “it” referred to the WCA and construed the proviso as

stating that “whenever occupational disease is the basis for compensation, for

disability or death under this act, [the WCA] shall apply only to disability or

death resulting from such disease occurring within three hundred weeks after

the last date of employment.” Id. at 859-60. As a result, the WCA did not

                                      -6-
J-A04041-22



apply to the latent occupational disease experienced by the plaintiffs, and, in

turn, the exclusivity provision did not apply to the plaintiffs’ suit. Id. at 865.

      The Court then found that even assuming (without deciding) that the

relevant statutory language was ambiguous, the purposes of the WCA guided

it to the same result. Id. at 863-65. The Court explained that the employers’

position would leave the injured employee with no possible remedy, which the

Court did not consider to be the General Assembly’s intent:

      Indeed, the consequences of Employers’ proposed interpretation
      of the Act to prohibit an employee from filing an action at common
      law, despite the fact that employee has no opportunity to seek
      redress under the Act, leaves the employee with no remedy
      against his or her employer, a consequence that clearly
      contravenes the Act’s intended purpose of benefitting the injured
      worker. It is inconceivable that the legislature, in enacting a
      statute specifically designed to benefit employees, intended to
      leave a certain class of employees who have suffered the most
      serious of work-related injuries without any redress under the Act
      or at common law.

Id. at 864.

      The holding of Tooey is of little or no relevance here. Tooey held that

an injury that was outside the WCA’s statutory definition of a compensable

injury could give rise to a suit in court. Riemenschneider’s argument is that

even though Macleary’s injury was a compensable injury under the WCA, she

ought to be allowed to bring suit in court because she is not among those

claimants to whom the WCA provides benefits for that injury. Riemenschneider

has not alleged that any language of the WCA is ambiguous and should be

construed in her favor, much less that the plain language of the WCA permits



                                       -7-
J-A04041-22



her suit. We may not consider purpose and policy arguments to disturb this

result when the relevant statutory language is plain. 1 Pa.C.S.A. § 1921(b).

The WCA plainly states that it provides compensation to children of deceased

employees, albeit “only if” they meet certain requirements. 77 P.S. §§ 561,

562.2 Thus, unlike the claim at issue in Tooey, Riemenschneider’s claim as

the child of a deceased employee falls squarely within the “purview” of the

WCA. Tooey does not apply here, and the exclusivity provision bars the

instant suit.

        This result does not “leave a certain class of employees who have

suffered the most serious of work-related injuries without any redress under

the Act.” Tooey, 81 A.3d at 864. Riemenschneider admits that Macleary, the

employee, received benefits under the WCA on the day of his death. In

contrast, Riemenschneider is not an employee, and does not belong to a “class

of employees,” but to a class of potential beneficiaries — i.e., non-dependent,

adult children of employees — whom the WCA purposefully excludes from

____________________________________________


2   This section states, in relevant part,

        Compensation shall be payable under this section to or on account
        of any child, brother, or sister, only if and while such child,
        brother, or sister, is under the age of eighteen unless such child,
        brother or sister is dependent because of disability when
        compensation shall continue or be paid during such disability of a
        child, brother or sister over eighteen years of age or unless such
        child is enrolled as a full-time student in any accredited
        educational institution when compensation shall continue until
        such student becomes twenty-three.

77 P.S. § 562 (footnote omitted).

                                           -8-
J-A04041-22



recovery. See Glenn v. State Workmen’s Ins. Fund, 2 A.2d 32, 34

(Pa.Super. 1938) (“The [WCA] was designed to aid those relatives of the

deceased who were dependent upon and relied upon the support and aid of

the decedent”).3 The WCA represents a legislative compromise under which

employees injured in the course and scope of their employment and certain

others may obtain benefits without a demonstration of fault. See Dep’t of

Pub. Welfare v. Workers’ Comp. Appeal Bd. (Harvey), 993 A.2d 270, 282

n.16 (Pa. 2010) (describing WCA as being “premised upon substantial

compromises of employer and employee rights and entitlements”). The

limitation on beneficiaries is one of the tradeoffs embodied in the WCA, and

Riemenschneider’s claim must yield to the statute’s plain language.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022



____________________________________________


3See also Taynton v. Workers’ Comp. Appeal Bd. (Unico Majik Mkts.,
Inc.), 514 A.2d 1010, 1012 (Pa.Cmwlth. 1986).

                                           -9-